Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John R. Lastova, Reg. No. 33,149, on June 16, 2022.
The application has been amended as follows:
In the clean specification submitted on December 15, 2021, on page 11, line 6, replace “aa” with --a--.
Cancel claim 2 submitted on June 16, 2022.
In claim 3 submitted on June 16, 2022, in line 1, replace “claim 2” with
--claim 1--.

Examiner Comment on Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The limitations that use “means” are interpreted as follows:
In claim 14, “means for executing program instructions…”.  From page 2, lines 16-17 and 25-28 of the original specification, this claimed means encompasses a central processing unit (CPU) and equivalents thereof.  While a processing element (PE) is also mentioned in the specification, and some use “PE” to refer to a hardware processing structure (e.g. as part of an array of PEs), some in the art also use “PE” to refer to a thread or process (e.g. see Jeffers et al., “Intel Xeon Phi Processor High Performance Programming”, 2016, Chapter 16, p.369, last paragraph).  A thread/process do not constitute sufficient structure (as they may be considered software).  As such, because applicant has not described what this PE actually is, it cannot be concluded that applicant meant the hardware processing structure, and, consequently, a PE is not encompassed by this claimed means (unless it may be deemed an equivalent of a CPU). 
In claim 14, “control means for indicating a current execution mode…, wherein: the control means is operable to require the access request to indicate a given execution mode as the current execution mode…, the control means is operable to release an indication of the current execution mode…, and the control means is operable to release an indication of the second execution mode…in response to an override request…”.  From page 6, lines 22-30 of the original specification, this claimed means encompasses a register and/or inherent hardware to implement the state machine of FIG.5, and equivalents thereof.  The register bits may be set to appropriately indicate the current execution mode and require that an access request indicate that current mode in order to perform the access.  Similarly, the state machine stores states and changes between states to perform the claimed indicating, requiring, and releasing.
In claim 14, “the control means is operable to store configuration data indicating a selected secondary device…for which the control means indicates the current execution mode”.  From page 6, lines 31-34, this claimed means encompasses a data store (e.g. a memory), and equivalents thereof.
The examiner notes that “secondary circuitry means”, in claim 14, does not invoke 112(f) at least because it is not modified by functional language, i.e., it is not claimed as performing some function/step (prong (B) of the three-prong test above fails).  Thus, broadest reasonable interpretation applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183